DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 54 and 57-73 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 63, the claim recites “wherein the filler material comprises one or more members selected from the group consisting of . . . . “ Claim 63 indirectly depends from claim 54, which now uses the transitional phrase “consists of” and thus, excludes any unrecited elements and now only includes “a filler material” within the body of claim 54.  As such, claim 63 seems to add additional elements since it can include more than one filler material as the language “comprises one or more of” could be read as including more than one element. This rejection can be overcome by an amendment to claim 54 to require “one or more filler materials” or an amendment to claim 63 as to specifically require one of the listed filler materials. Claims 64-65 depend from claim 63 and are likewise rejected under the same rationale as claim 63. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 54, 57-63, and 66-73 are rejected under 35 U.S.C. 103 as being unpatentable over Pohjonen et al. (US 2007/0185488), hereinafter Pohjonen, in view of Rodgers et al. (US 2015/0145168), hereinafter Rodgers. 
Regarding claims 54 and 57, Pohjonen discloses a polymer composition (‘for use with a 3D printer’ is considered an intended use) consisting of: (a) a polymer containing one or more amorphous PEEKs (par. 0031-0032, 0063), where the amorphous PAEKs are defined as “not more than 5%” (par. 0041); and (b) a second compound that is not a PAEK (par. 0063); and (c) a filler (par. 0043). With respect to the “for use with a 3D printer,” Pohjonen discloses that the material can be extruded and thus it would be suitable for use with a 3D printer (par. 0047).  
Pohjonen does not explicitly disclose the two PAEKs that are both amorphous within the blended material or the “second compound” other than allowing for a non-PAEK material which would meet that portion of the claim limitation. 
However, Pohjonen further teaches that the degree of crystallinity of the material – specifically amorphous PAEK materials can be bent without any reduction in strength in the material (par. 0053, 0076) and are also directly dependent upon how fast the material cools (par. 0033-0034). It has been held that the optimization of a result-effective variable supports a case of prima facie obviousness. 
In this case, the degree of crystallinity (or amorphous) of the PEEK material is taught as being dependent upon being able to bend the material and give a permanent deformation and retain its initial strength (par. 0053, 0078-0080, 0084). Pohjonen further discloses that the rate of cooling of the material directly will impact the crystallinity (par. 0046, 0066-0067) of the material, thus making this variable dependent upon the parameters related to the production of the material (rate of cooling). Because the ordinary artisan is producing a surgical implant, there would have been a motivation to have optimized the production of this material to have been highly amorphous as to be able to bend to an appropriate shape as to implant surgically, as in par. 0053 where the implant is bent around a bone, and also would endure stresses in situ in the described situation in par. 0053. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the crystallinity of all PAEKs in the material is not more than 5% or in an amorphous state, or are cooled rapidly when produced as to become less crystallized in accordance with par. 0041 as to maintain these desirable physical properties.  
Pohjonen does not explicitly disclose the “second compound” as listed in the claims, other than allowing for a non-PAEK as outlined above. 
However, Rodgers discloses a product, similar in nature to that of Pohjonen above in that it similarly uses PAEK polymers in a blend as to make an extrudable filament (Rodgers, par. 0096). Rodgers discloses the use of a polymer blend containing 2 PAEKs and a second compound that is a polyarylsulfone (Rodgers, par. 0097). Both Pohjonen and Rodgers recognize that amorphous PAEK materials show up as opaque when they are crystallized, and translucent when amorphous (Pohjonen, par. 0052; Rodgers, par. 0078). 
Pohjonen discloses the use of a second type of polymer that is not a PAEK but does not explicitly disclose the specific polymer as required in the claim. Rodgers discloses such a blend, including amorphous polyarylsulfone (as in claims 54 and 57), was known in the art as a suitable blend that can be produced into a suitable part (Rodgers, par. 0097) in a blend with one or more PAEKs. Accordingly, one of ordinary skill in the art would have found it obvious to have specified the use of polyarylsulfone as the second compound as referred to in Pohjonen, par. 0063 above, for the “non-PAEK” component as Rodgers demonstrates that such a material will produce a suitable blended polymer for a similar type of structure. 
Regarding claims 58-61, Pohjonen/Rodgers discloses the subject matter of claim 54, and further discloses the use of PEK, PEEK, PEEKK (Pohjonen, par. 0063 lists all 3 options). 
Regarding claims 62-63 and 66, Pohjonen/Rodgers discloses the subject matter of claim 54, and further discloses the use of carbon fibers (Pohjonen, par. 0043) which would have a higher melting point than the resin material and be encapsulated within the blend of rein material. 
Regarding claims 67-68, Pohjonen/Rodgers discloses the subject matter of claim 54, but does not explicitly disclose the ratios as required in the claims. 
However, Rodgers specifically discloses a composition for use with a 3D printing, comprising two different compounds, a first compound of a blend of two or more “semi-crystalline” PAEKs (Rodgers, par. 0097 with examples of ‘one or more’ PAEKs in par. 0096); and a second compound that is not a PAEK, and is specifically an amorphous compound – which is much like the make-up of the compound of Pratte above and thus the compounds would be expected to have similar properties and be usable in similar ways. 
As such, one of ordinary skill in the art would have found the techniques of Rodgers applicable to the composition of Pohjonen above with a reasonable expectation of success. Accordingly, one of ordinary skill in the art would have found it obvious to have specified that the ratio of the PAEKs is 1:1 (Rodgers, par. 0097) in the compound of Pohjonen above, meeting both claims. 
Regarding claims 69-71 and 73, Pohjonen/Rodgers discloses the subject matter of claim 54, but does not explicitly disclose that the material is in a filament of a diameter as required in the claims, or on a material roll. However, Rodgers further discloses that the composition is in a form of a filament of about 1.8 mm (0.07 in.) diameter (Rodgers, par. 0118, 0122). It has been held that the change in shape of a material supports a case of prima facie obviousness, especially where advantageous. In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified that the shape of the material produced is as disclosed in Rodgers as is in the claimed invention as to produce a suitable size filament for a 3D printer.  
With respect to the larger diameter in claim 70, the combination does not explicitly disclose this larger diameter of 6 to 13 mm. However, additionally, this represents a scaling up of the size which has been held to support a case of prima facie obviousness. In this case, it would have been obvious to one of ordinary skill in the art to have specified a larger diameter filament for use in a larger printing operation, as a scaling up of the size of the filament for use in a larger printer as to be molded into a suitable item. 
Regarding claim 72, Pohjonen/Rodgers discloses the subject matter of claim 54, and further discloses that the composition can be in the form of a pellet (Pohjonen, par. 0044).
Claims 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Pohjonen (US 2007/0185488) in view of Rodgers (US 2015/0145168) as applied to claim 63 above, and further in view of Farmer et al. (US 2013/0337256), hereinafter Farmer. 
Regarding claims 64-65, Pohjonen/Rodgers discloses the subject matter of claim 63, but does not explicitly disclose the use of continuous carbon fiber or carbon nanotubes as filler materials. 
However, Farmer discloses a similar type of PAEK material (Farmer, par. 0051), showing a filament running continuously (Farmer, par. 0065-0067, 0072; Fig. 11), and additionally specifying that the filament has a reinforcing fiber, and carbon nanotubes (Farmer, par. 0027). 
Pohjonen and Rodgers above both disclose a material suitable for use as a composition in additive manufacturing with Pohjonen disclosing a molding material that can be extruded and Rodgers disclosing a filament that can also be extruded. Farmer disclose a similarly extrudable material, but having a different type of filler to that of Pohjonen and Rodgers above. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Farmer into the composition of Pohjonen and Rodgers above as a result of the similar nature of the materials being used as molding compositions. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the material has a continuous carbon fiber or carbon nanotubes as a filler material, as is required in the claims.
 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742